Name: Commission Regulation (EC) No 1646/95 of 5 July 1995 amending Regulation (EEC) No 641/92 on rules of application of Council Regulation (EEC) No 478/92 for annual Community tariff quotas of dog or cat food and fish food, originating in, and coming from, the Faroe Islands
 Type: Regulation
 Subject Matter: agricultural activity;  tariff policy;  Europe
 Date Published: nan

 7. 7. 95 HEN Official Journal of the European Communities No L 156/23 COMMISSION REGULATION (EC) No 1646/95 of 5 July 1995 amending Regulation (EEC) No 641/92 on rules of application of Council Regulation (EEC) No 478/92 for annual Community tariff quotas of dog or cat food and fish food, originating in, and coming from, the Faroe Islands THE COMMISSION OF THE EUROPEAN COMMUNITIES, 'Article 4 For products to be imported subject to a zero duty, as laid down in Article 1 of Regulation (EEC) No 478/92, the import licence application and the licence itself shall bear : (a) in Section 8, the name of the country of origin of the product. The licence shall impose an obliga ­ tion to import from that country ; (b) in section 24, one of the following indications :  ExenciÃ ³n del derecho de importaciÃ ³n [articulo 4 del Reglamento (CEE) n ° 641 /92],  Fritagelse for importtold (artikel 4 i forordning (EÃF) nr. 641 /92),  Zollfrei (Artikel 4 der Verordnung (EWG) Nr. 641 /92), Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3290/94 of 22 December 1994 on the adjustments and transitional arrangements required in the agriculture sector in order to implement the agreements concluded during the Uruguay Round of multilateral trade negotiations ('), and in parti ­ cular Article 3 ( 1 ) thereof, Whereas, in order to take account of the existing import arrangements in the cereals sector and those resulting from the Agreement on Agriculture concluded during the Uruguay Round of multilateral trade negotiations, transi ­ tional measures are needed to adjust the preferential concessions in the form of exemptions from the import levy on certain dog and cat food falling within CN code 2309 10 11 and certain fish food falling within CN code ex 2309 90 41 , originating in , and coming from, the Faroe Islands ; Whereas Commission Regulation (EEC) No 641 /92 (2) lays down for certain detailed rules of application in respect of the preferential import quotas in the form of exemption from the import levy on products falling within CN codes 2309 10 11 and ex 2309 90 41 ; whereas, since these levies are being replaced by customs duties and the advance fixing of the import levy is being abolished from 1 July 1 995, it is necessary to make transi ­ tional adjustments to those arrangements ; Whereas the rates of duties of the Common Customs Tariff are those applicable on the day the declaration of release for free circulation is made ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals ,  Ã Ã ±Ã Ã ¼Ã ¿Ã »Ã ¿Ã ³Ã ¹Ã ºÃ ® Ã ±ÃÃ ±Ã »Ã »Ã ±Ã ³Ã ® Ã ºÃ ±Ã Ã ¬ Ã Ã ·Ã ½ Ã µÃ ¹Ã Ã ±Ã ³Ã Ã ³Ã ® [Ã ¬Ã Ã ¸Ã Ã ¿ 4 Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (EOK) Ã ±Ã Ã ¹Ã ¸. 641 /92],  Zero import duty [Article 4 of Regulation (EEC) No 641 /92],  Exemption de droit Ã 1 importation [article 4 du rÃ ¨glement (CEE) n0 641 /92],  Esenzione dal dazio doganale ali importazione [articolo 4 del regolamento (CEE) n. 641 /92],  Vrijstelling van invoerrecht (artikel 4 van Verordening (EEG) nr. 641 /92),  IsenÃ §Ã £o do direito de importaÃ §Ã £o [artigo 4? do Regulamento (CEE) n ? 641 /92],  Vapautus tuontitullista [asetuksen (ETY) N:o 641 /92 4 artikla],  Undantag frÃ ¥n importavgift (artikel 4 i fÃ ¶rord ­ ning (EEG) nr 641 /92).' HAS ADOPTED THIS REGULATION : Article 1 For the 1 995/96 marketing year, Article 4 of Regulation (EEC) No 641 /92 is hereby amended as follows : Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. (  ) OJ No L 349, 31 . 12 . 1994, p . 105. (2 OJ No L 69, 14. 3 . 1992, p . 23 . It shall apply from 1 July 1995 to 30 June 1996. No L 156/24 EN Official Journal of the European Communities 7. 7. 95 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 July 1 995. For the Commission Franz FISCHLER Member of the Commission